     Case 1:18-cv-00314-AWI-SKO Document 117 Filed 09/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISIAH MURRIETTA-GOLDING,                          No. 1:18-cv-00314-AWI-SKO
      Deceased, THROUGH HIS SUCCESSOR
12    IN INTEREST CHRISTINA PAULINE
      LOPEZ; and CHRISTINA PAULINE
13    LOPEZ, Individually, et al.,                      ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE CASE.
14                       Plaintiffs,
                                                        (Doc. 116)
15            v.
16    CITY OF FRESNO, a public entity, CITY
      OF FRESNO POLICE CHIEF JERRY
17    DYER, SERGEANT RAY
      VILLALVAZO, individually, and DOES 3
18    through 10, Jointly and Severally,
19                       Defendants.
20
21

22           On September 7, 2021, Plaintiff Christina Pauline Lopez filed the parties’ stipulation that

23   this action be dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a). (Doc.

24   116.)

25           In relevant part, Rule 41(a)(1)(A) provides as follows:

26           [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
             dismissal before the opposing party serves either an answer or a motion for summary
27           judgment; or (ii) a stipulation of dismissal signed by all parties who have appeared.
28
     Case 1:18-cv-00314-AWI-SKO Document 117 Filed 09/09/21 Page 2 of 2


 1   Fed. R. Civ. P. 41(a)(1)(A). Rule 41 thus allows the parties to dismiss an action voluntarily, after

 2   service of an answer, by filing a written stipulation to dismiss signed by all of the parties who have

 3   appeared, although an oral stipulation in open court will also suffice. See Eitel v. McCool, 782 F.2d

 4   1470, 1472-73 (9th Cir. 1986).

 5            Once the stipulation between the parties who have appeared is properly filed or made in

 6   open court, no order of the court is necessary to effectuate dismissal. Case law concerning

 7   stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of

 8   dismissal is effective automatically and does not require judicial approval. Commercial Space

 9   Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999). Because the parties have filed a

10   stipulation for dismissal of this case with prejudice under Rule 41(a) that is signed by all whom

11   have made an appearance, this case has terminated. Fed. R. Civ. P. 41(a)(1)(A)(ii).

12            Accordingly, IT IS HEREBY ORDERED that the Clerk of Court close this case.

13
     IT IS SO ORDERED.
14

15   Dated:     September 8, 2021                               /s/ Sheila K. Oberto                  .
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
